      Case 3:19-cv-00448-B Document 1 Filed 02/21/19                Page 1 of 10 PageID 1


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KATELYN HANKS,                                )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
K & Y ASSOCIATES LLC,                         )
                                              )
                       Defendant.             )

                                          COMPLAINT

       COMES NOW, KATELYN HANKS, by and through the undersigned counsel, and files

this, her Complaint against Defendant, K & Y ASSOCIATES LLC, pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s K

& Y ASSOCIATES LLC, failure to remove physical barriers to access and violations of Title III

of the ADA.

                                            PARTIES

       2.      Plaintiff, KATELYN HANKS (hereinafter “Plaintiff”), is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in



                                                  1
     Case 3:19-cv-00448-B Document 1 Filed 02/21/19                  Page 2 of 10 PageID 2


performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant, K & Y ASSOCIATES LLC (hereinafter “K & Y ASSOCIATES

LLC”), is a Texas limited liability corporation that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, K & Y ASSOCIATES LLC, may be properly served with process via

its registered agent for service, to wit: Jung Soo Kim, Registered Agent, 11445 Emerald Street,

Suite 112, Dallas, TX 75229.

                                  FACTUAL ALLEGATIONS

        9.      On or about January 30, 2019, Plaintiff was a customer at “Rocking Crab,” a

business located at 11407 Emerald Street, Suite 101, Dallas, TX 75229, referenced herein as the

“Rocking Crab.”

        10.     K & Y ASSOCIATES LLC is the lessor and owner or co-owner of the real

property and improvements that is the subject of this action, referenced herein as the “Property.”



                                                 2
     Case 3:19-cv-00448-B Document 1 Filed 02/21/19                  Page 3 of 10 PageID 3


       11.     Plaintiff lives 19 miles of the Property.

       12.     Plaintiff’s access to the business(es) located at 11407 Emerald Street, Suite 101,

Dallas, TX      75229, Dallas County Property Appraiser’s parcel identification number

00000603926000000 (“the Property”), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of her disabilities, and he will be denied and/or limited in the

future unless and until Defendant, K & Y ASSOCIATES LLC, is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Property, including

those set forth in this Complaint.

       13.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months or sooner, as soon

as the barriers to access detailed in this Complaint are removed and the Property are accessible

again. The purpose of the revisit is to be a regular customer, to determine if and when the

Property are made accessible and to maintain sanding for this lawsuit for Advocacy Purposes.

       14.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

regular customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose herself to the ongoing barriers to access and engage in a futile gesture of visiting the

public accommodation known to Plaintiff to have numerous and continuing barriers to access.

       15.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.




                                                  3
     Case 3:19-cv-00448-B Document 1 Filed 02/21/19                 Page 4 of 10 PageID 4


                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and


                                                 4
     Case 3:19-cv-00448-B Document 1 Filed 02/21/19                Page 5 of 10 PageID 5



               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     The Property is a public accommodation and service establishment.

       22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       25.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

her capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of her disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit her

access to the Property and/or the goods, services, facilities, privileges, advantages and/or



                                                5
     Case 3:19-cv-00448-B Document 1 Filed 02/21/19                Page 6 of 10 PageID 6


accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        26.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of her disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit her

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        27.     Defendant, K & Y ASSOCIATES LLC, has discriminated against Plaintiff (and

others with disabilities) by denying her access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

        28.     Defendant, K & Y ASSOCIATES LLC, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, K & Y ASSOCIATES LLC, is

compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        29.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,



                                                 6
     Case 3:19-cv-00448-B Document 1 Filed 02/21/19                  Page 7 of 10 PageID 7


privileges, advantages and accommodations of the Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

        (i)    Due to the presence of columns in the accessible route, there are publicly

               accessible areas of the Property having accessible routes with clear widths below

               the minimum 36 (thirty-six) inch requirement as required by Section 403.5.1 of

               the 2010 ADAAG standards. This violation made it dangerous and difficult for

               Plaintiff to access exterior public features of the Property.

        (ii)   The Property lacks an accessible route connecting accessible facilities, accessible

               elements and/or accessible spaces of the Property in violation of section 206.2.2

               of the 2010 ADAAG standards. This violation made it difficult for Plaintiff to

               access public features of the Property as is due to inadequate widths of the

               exterior accessible route.

       (iii)   Despite having a parking lot that is open to the public with more than four spaces,

               the Property has no accessible parking spaces complying with Section 502.1 of

               the 2010 ADAAG standards in violation of Section 208.2 of the 2010 ADAAG

               standards. This violation made it difficult for Plaintiff to locate an accessible

               parking space and limited the travel options to visit the Property.

       (iv)    The Property lacks an accessible route from accessible parking spaces, accessible

               passenger loading zones, public streets, sidewalks and/or public transportation

               stops to the accessible entrance of the Property in violation of Section 206.2.1 of

               the 2010 ADAAG standards. This violation made it difficult for Plaintiff to access

               the units of the Property.




                                                 7
     Case 3:19-cv-00448-B Document 1 Filed 02/21/19                 Page 8 of 10 PageID 8


       (v)     Defendants fail to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       30.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       31.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       32.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       33.     All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       34.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, K & Y

ASSOCIATES LLC, has the financial resources to make the necessary modifications.

       36.     Upon information and good faith belief, the Property has been altered since 2010.

       37.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       38.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,



                                                 8
     Case 3:19-cv-00448-B Document 1 Filed 02/21/19                   Page 9 of 10 PageID 9


K & Y ASSOCIATES LLC, is required to remove the physical barriers, dangerous conditions

and ADA violations that exist at and the Property, including those alleged herein.

         39.   Plaintiff’s requested relief serves the public interest.

         40.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, K & Y ASSOCIATES LLC.

         41.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, K & Y ASSOCIATES LLC, pursuant to 42 U.S.C. §§ 12188 and

12205.

         42.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, K & Y

ASSOCIATES LLC, to modify the Property to the extent required by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant, K & Y ASSOCIATES LLC, in violation of the

               ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, K & Y

               ASSOCIATES LLC, from continuing their discriminatory practices;

         (c)   That the Court issue an Order requiring Defendant, K & Y ASSOCIATES LLC,

               to (i) remove the physical barriers to access and (ii) alter the subject Property to

               make it readily accessible to and useable by individuals with disabilities to the

               extent required by the ADA;

         (d)   That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

               and costs; and




                                                  9
Case 3:19-cv-00448-B Document 1 Filed 02/21/19             Page 10 of 10 PageID 10


  (e)   That the Court grant such further relief as deemed just and equitable in light of the

        circumstances.

                                      Dated: February 21, 2019.

                                      Respectfully submitted,

                                      /s/ Douglas S. Schapiro
                                      Douglas S. Schapiro, Esq.
                                      Northern District of Texas ID No. 54538FL
                                      Attorney-in-Charge of Plaintiff
                                      The Schapiro Law Group, P.L.
                                      7301-A W. Palmetto Park Rd., #100A
                                      Boca Raton, FL 33433
                                      Tel: (561) 807-7388
                                      Email: schapiro@schapirolawgroup.com


                                      Law Offices of
                                      LIPPE & ASSOCIATES

                                       /s/ Emil Lippe, Jr.
                                       Emil Lippe, Jr., Esq.
                                       State Bar No. 12398300
                                       Lippe & Associates
                                       12222 Merit Drive, Suite 1200
                                       Dallas, TX 75251
                                       Tel: (214) 855-1850
                                       Fax: (214) 720-6074
                                       emil@texaslaw.com


                                      ATTORNEYS FOR PLAINTIFF
                                      KATELYN HANKS




                                         10
